DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 5 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claim recites a recording medium readable by a computer storing a program to perform the method of the claim.
While paragraph [0084] of the specification of the instant application states “A recording medium readable by a computer storing a program for executing the steps shown in FIG. 14 entirely or in part falls within the scope of the present disclosure, which is downloadable online or through website and the like” appears to be a physical media.
However, from MPEP 2104 Patentable Subject Matter [R-9] - For example, machine readable media can encompass non-statutory transitory forms of signal transmission, such as, a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495(Fed. Cir. 2007). When the broadest reasonable interpretation of machine readable media in light of the specification as it would be interpreted by one of ordinary skill in the art encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and 
The specification of the instant application allows the recording medium readable by a computer to be broadly interrupted as transitory media which is not a statutory category and when given the broadest reasonable interpretation, computer-readable data storage media covers forms of transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media.  Thus, the claim is drawn to non-statutory embodiments.  Rephrasing the claim to specify “a non-transitory recording medium readable by a computer or the like; comprising instructions for performing the methods of the claim could yield a statutory claim if done properly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Marino et al. (U. Patent Application Publication 2017/0278289 A1, hereafter ‘289).

Regarding claim 1 (Original), Marino teaches a method of controlling a digital signage (‘289; Abstract), the method comprising: selecting a background graphic image for installing a virtual digital signage therein (‘289; ¶ 0232-0235; finding large rectangular region (host region for placing an virtual digital signage - advertisement)); selecting at least one of a number or size of the virtual digital signage (‘289; ¶ 0246-0247; identify type and attributes of host region and select at least one of a number or size of the virtual digital signage - advertisement); designating a specific position for installing the virtual digital signage within the selected background graphic image (‘289; ¶ 0069; In some embodiments, the host region identification module can be configured to enable a user to select a host region within a target digital content. For example, the host region identification module can be configured to receive a selection of a sub-section of a target digital content identified by a graphics tool. In some cases, the host region identification module can be configured to assist the selection of a host region within a target digital content. For example, the content integration system can provide host region candidates from which a host region can be selected); and selecting a source video to display through the virtual digital 
Marino discloses the above elements of claim 1 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the filing of the invention being aware of one embodiment would also have been aware of the others, thus it would have been obvious to one of ordinary skill in the art before the time of the filing of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed by Marino to be combined into a single arrangement.

In regard to claim 2 (Original), Marino teaches the method of claim 1 and further teaches the designating, further comprising: determining an attribute of the background graphic image of the designated specific position (‘289; ¶ 0235; ¶ 0246-0247; identify type and attributes of host region and select based on a desired attribute); and determining whether the specific position is a position appropriate for installing a real digital signage as a result of the attribute determination (‘289; ¶ 0097-0098; ¶ 0266; determining whether the specific position is a position appropriate for installing a real digital signage as a result of the attribute determination).

Regarding claim 3 (Original), Marino teaches the method of claim 2 and further teaches the method as further comprising: when the specific position is determined as the position appropriate for installing the real digital signage, displaying the virtual digital signage at the specific position within the background graphic image (‘289; Abstract; ¶ 0065; ¶ 0408; display the target digital content); and when the specific position is not determined as the position 

In regard to claim 4 (Original), Marino teaches the method of claim 3 and further teaches the selecting the source video, comprising providing a different source list depending on whether it is an internet-accessible state (‘289; ¶ 0472; online marketplace bids for placing content in identified hosting regions).

Regarding claim 5 (Currently Amended), Marino teaches a recording medium readable by a computer storing a program (‘289; ¶ 0005; non-transitory computer readable medium having executable instructions) for executing the steps disclosed in [[one of claims 1 to 4]]claim 1 (See the rejection of claim 1 above).

In regard to claim 6 (Original), Marino teaches an apparatus for controlling a digital signage (‘289; Abstract; fig. 1), the apparatus comprising: a memory (‘289; fig. 1, element 104; ¶ 0091); a display (‘289; fig. 1, element 122; ¶ 0106; interface to other devices such as display and one or more computers); and a controller (‘289; fig. 1, element 102; ¶ 0091), wherein the controller (‘289; fig. 1, element 102; ¶ 0091) is further configured to: select a background graphic image for installing a virtual digital signage therein (‘289; ¶ 0246-0247; identify type and attributes of host region and select at least one of a number or size of the virtual digital signage - advertisement) by referring to the memory (‘289; fig. 1, element 104; ¶ 0091-0093), select at least one of a number or size of the virtual digital signage (‘289; ¶ 0246-0247; identify 
Marino discloses the above elements of claim 6 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the filing of the invention being aware of one embodiment would also have been aware of the others, thus it would have been obvious to one of ordinary skill in the art before the time of the filing of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed by Marino to be combined into a single arrangement.

Regarding claim 7 (Original), Marino teaches the apparatus of claim 6 and further teaches wherein the controller (‘289; fig. 1, element 102; ¶ 0091) is further configured to: determine an attribute of the background graphic image of the designated specific position (‘289; ¶ 0235; ¶ 0246-0247; identify type and attributes of host region and select based on a desired attribute), and determine whether the specific position is a position appropriate for installing a real digital signage as a result of the attribute determination (‘289; ¶ 0097-0098; ¶ 0266; determining whether the specific position is a position appropriate for installing a real digital signage as a result of the attribute determination).

In regard to claim 8 (Original), Marino teaches the apparatus of claim 7 and further teaches wherein the controller (‘289; fig. 1, element 102; ¶ 0091) is further configured to: when the specific position is determined as the position appropriate for installing the real digital signage, control the display to display the virtual digital signage at the specific position within the background graphic image (‘289; Abstract; ¶ 0065; ¶ 0408; display the target digital content) and wherein when the specific position is not determined as the position appropriate for installing the real digital signage, control the display to display the virtual digital signage at a position different from the specific position within the background graphic image (‘289; Abstract; ¶ 0013; ¶ 0065; ¶ 0408; display the target digital content at a second host region).

Regarding claim 9 (Original), Marino teaches the apparatus of claim 8 and further teaches wherein the controller (‘289; fig. 1, element 102; ¶ 0091) provides a different source list depending on whether it is an internet-accessible state (‘289; ¶ 0472; online marketplace bids for placing content in identified hosting regions).

In regard to claim 10 (Original), Marino teaches the apparatus of claim 6 and further teaches wherein the apparatus is related to at least one of a mobile device (‘289; ¶ 0111), a PC (‘289; ¶ 0111) or a TV (‘289; ¶ 0456).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edward Martello whose telephone number is (571) 270-1883.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 




/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613